DETAILED ACTION

This action is responsive to Applicant’s reply filed on 3 June 2021 (hereinafter “Reply”). This action is made Final.
	
Status of the Claims
Claims 1-5, 11-15, 18, and 21 are currently amended.
Claims 6-10, 16, and 19-20 have been canceled.
Claims 23-24 are newly added
Claims 1-5, 11-15, 17-18, and 21-24 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9, 11, 13-15, 17-19, and 21-22 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by Yan et al., US 2017/0263029 A1.
Regarding claim 1, Yan teaches a system, comprising: 
A database server computer configured to store audio-related third party elements that are associated with various different geographic locations. In Yan, media overlays may be stored in a database at a server. Yan ¶ 62, fig. 1, (database(s) 126). The media overlays may be associated with respective geographic locations. Id. ¶ 84. The media overlays may comprise one or more audio-related third party elements (e.g., sound effect, music clip, audio clip, audio filter, etc.). Id. ¶¶ 62, 138.
An application installed on a computing device having an image-creating device, and a geographic location identifier. In Yan, an application (i.e., programmatic client) may be installed on a client device. Yan ¶ 57. The client application may communicate with a messaging application and a media overlay application on a server. Id. The client device may have an image-creating device. Id. ¶ 137. The client device may have a geographic location identifier. Id. ¶ 57.
The application is configured to operate the computing device to … receive an image and an audio clip from the image-creating device. In Yan, a media overlay publication module may receive a content item (e.g., an image and an audio clip) from a client device. Yan ¶ 137, fig. 18 (step 1882). The media overlay publication module may be part of the media overlay application. Id. ¶ 69. 
[The application configuring the device to:] receive a current location from the geographic location identifier. In Yan, the media overlay publication module may receive a geolocation. Yan ¶ 144, ¶ 76 (user-based geolocation selection module).
[The application is configured to operate the computing device to] download from the database server computer instances of the audio-related third party elements that are associated with the current location. In Yan, multiple media overlays may be sent to the client device. Yan ¶¶ 145, 39. A media overlay may include an audio-related third party element (e.g., an audio filter). Id. ¶ 138. 
[The application is configured to operate the computing device to] select an audio-related third party element from among the downloaded audio-related third party elements. In Yan, a user may select a media overlay. Yan ¶¶ 145-146, 39.
[The application is configured to operate the computing device to] use the selected audio-related third party element to manipulate the audio clip. In Yan, the selected media overlay may be applied to the content item to manipulate (e.g., augment or include with) the content item. Yan ¶¶ 42, 141. 
Regarding claim 3, which depends on claim 1, Yan teaches wherein the downloaded instances of the audio-related third party elements are provided to the user at least partially based upon a current time of the user. Yan ¶¶ 78-79, 109.
Regarding claim 4, which depends on claim 1, Yan teaches wherein the downloaded instances of the audio-related third party elements are provided to the user at least partially based upon a current use case. Yan ¶¶ 97-99.
Regarding claim 5, which depends on claim 4, Yan teaches wherein the case comprises an occurrence of an event. Yan ¶¶ 97-99.
Regarding claim 11, Yan teaches a method of incorporating audio elements into social media posts, comprising a user: 
Receiving an image and an audio clip from an image-creating device. In Yan, a media overlay publication module may receive a content item (e.g., an image and an audio clip, a video) from a client device. Yan ¶¶ 40, 137, fig. 18 (step 1882). The media overlay publication module may be part of the media overlay application. Id. ¶ 69.
Receiving a current location from a geographic location identifier. In Yan, the media overlay publication module may receive a geolocation. Yan ¶ 144, ¶ 76 (user-based geolocation selection module).
From a database configured to store visual filters and audio clips, selecting a visual filter associated with the current location, and an audio element associated with the current location, wherein the user optionally selects the audio element independently of selecting the visual filter. In Yan, media overlays may be stored in a database. Yan ¶ 62, fig. 1, (database(s) 126). The media overlays may be associated with respective geographic locations. Id. ¶ 84. The media overlays may comprise one or more audio-related third party elements (e.g., a sound effect, music clip, audio clip, audio filter, etc.). Id. ¶¶ 62, 138. Additionally, the media overlays may comprise visual content (e.g., a picture, text, a logo, an animation, etc.). Id. ¶ 62. In Yan, a user may select a media overlay. Id. ¶¶ 145-146, 39.
Manipulate the audio clip with the selected audio-related third party element. In Yan, the selected media overlay may be applied to the content item to manipulate (e.g., augment or include with) the content item. Yan ¶¶ 42, 141.
Manipulating the image with the selected visual filter. In Yan, the selected media overlay (comprising a visual filter) may be applied to an image. Yan ¶ 39.
	Logically linking the image with the manipulated audio clip on a computer-readable memory of the image-creating device such that, when the image is selected by at least one application of the image-creating device, the modified audio clip is rendered along with the modified image. In Yan, a user interface allows for the presentation of content items (e.g., an image and an audio clip, a video) modified by adding media overlays. Yan figs. 6B-6F, ¶¶ 92, 113-117, 145.
Regarding claim 13, which depends on claim 1, Yan teaches wherein the image-related third party element is selected at least partially based upon a current time of the user. Yan ¶¶ 78-79, 109.
Regarding claim 14, which depends on claim 1, Yan teaches wherein the image-related third party element is selected at least partially based upon a current use case. Yan ¶¶ 97-99.
Regarding claim 15, which depends on claim 14, Yan teaches wherein the use case comprises an occurrence of an event. Yan ¶¶ 97-99.
Regarding claim 17, which depends on claim 11, Yan teaches retrieving a social media group logically linked with a user of the device. In Yan, the modified content item may be shared with a group of recipients. Yan ¶¶ 67-68, 145-146.
Regarding claim 18, which depends on claim 17, Yan teaches sending the manipulated audio clip to the social media group. In Yan, the modified content item may be shared with a group of recipients. Yan ¶¶ 67-68, 145-146.
Regarding claim 21, which depends on claim 1, Yan teaches wherein at least one visual filter that is sponsored by a business entity for a specific location. Yan ¶¶ 41, 85-96.
Regarding claim 22, which depends on claim 11, Yan teaches wherein at least one of the visual filters is sponsored by a business entity for a specific location. Yan ¶¶ 41, 85-96.
Regarding claim 23, which depends on claim 1, Yan teaches: wherein the database server computer is configured to store image-related third party elements that are associated with the various different geographic locations; and wherein the application is configured to operate the computing device to execute steps to: download from the database server computer instances of the image-related third party elements that are associated with the current location; select an image-related third party element from among the downloaded image-related third party elements; and; use the selected image-related third party element to manipulate the selected image. In Yan, media overlays may be stored in a database. Yan ¶ 62, fig. 1, (database(s) 126). The media overlays may be associated with respective geographic locations. Id. ¶ 84. The media overlays may comprise one or more image-related third party elements (e.g., a picture, text, a logo, an animation, etc.). Id. ¶ 62. In Yan, a user may select a media overlay. Id. ¶¶ 145-146, 39.
Regarding claim 24, which depends on claim 11, Yan teaches wherein the audio clip comprises a voice of a person in the image. Yan ¶¶ 140-141, fig. 6F.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Yan et al., US 2017/0263029 A1, in view of Franklin et al., US 2016/0196584 A1.
Regarding claim 2, which depends on claim 1, the combination of Yan with Franklin teaches wherein the downloaded instances of the audio-related third party elements are provided to the user at least partially based upon a current altitude of the user. In Yan, a client device may have an altitude sensor. Yan ¶ 171. Yan does not explicitly disclose linking a media overlay with altitude information. However, Franklin teaches such a limitation. Franklin ¶¶ 80-82.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Yan’s process of associating a media overlay with a content item based on a geographic location with Franklin’s process of associating a media overlay with a content item based on altitude information. Such a modification would allow for more precise personalization and enhancement of a content item. 
Regarding claim 12, which depends on claim 11, the combination of Yan with Franklin teaches wherein the image-related third party element is selected at least partially based upon a current altitude of the user. In Yan, a client device may have an altitude sensor. Yan ¶ 171. Yan does not explicitly disclose linking a media overlay with altitude information. However, Franklin teaches such a limitation. Franklin ¶¶ 80-82.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Yan’s process of associating a media overlay with an image based on a geographic location with Franklin’s process of associating a media overlay .

Response to Arguments
Applicant’s arguments with respect to the novelty/nonobviousness of the pending claims have been fully considered. Applicant argues that Yan does not teach/suggest manipulating an audio clip. Reply at 6-7. The Office respectfully disagrees.
In Yan, a media overlay may comprise one or more audio-related third party elements (e.g., sound effect, music clip, audio clip, audio filter, etc.). Yan ¶¶ 62, 138. A selected media overlay may be applied to a content item (e.g., audio clip) to enhance the content item, to augment the content item, or to include with the content item. Id. ¶¶ 42, 141. Yan does not expressly use the term “manipulate.” However, a prior art reference need not satisfy an ipsissimis verbis test to anticipate a claimed invention. See MPEP § 2131. Based on a dictionary definition, the verb “to manipulate” has been interpreted to mean “to adapt or to change.” Either the enhancement of the content item, the augmentation of the content item, or the inclusion with the content item would constitute an adaption of the content item or a change in the content item. Accordingly, Yan teaches the manipulation of an audio clip.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144